50 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America Plaintiff-Appellee,v.David Howard AGUINO, Jr., Defendant-Appellant.
No. 94-10009.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1995.*Decided March 2, 1995.

Appeal from the United States District Court for the District of Arizona, No. CR-93-00182-EHC;  Earl H. Carroll, District Judge, Presiding.
Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
David Howard Aguino, Jr. appeals his sentence imposed following his conviction for assault with a dangerous weapon with intent to do bodily harm in violation of 18 U.S.C. Secs. 1153, 113(c).  The district court sentenced Aguino to 41 months of confinement and 36 months of supervised release following his confinement.  Aguino contends that the district court erred in refusing to grant his request for a downward departure in his sentence under United States Sentencing Guidelines ("Sentencing Guidelines") Sec. 5K2.10.  This court lacks jurisdiction to review the district court's discretionary decision not to grant a downward departure from the Sentencing Guidelines.  United States v. Burnett, 16 F.3d 358, 361 (9th Cir.1994).  Because the record is clear that the district court understood that it had the discretion to depart downward, Aguino's appeal is DISMISSED.



*
 The panel finds this case appropriate for submission without argument pusuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3